REAL PROPERTY PURCHASE AND SALE AGREEMENT THIS REAL PROPERTY PURCHASE AND SALE AGREEMENT (this "Agreement") is made and entered into as of October 8, 2007 (the “Effective Date”) by and between CONSOLIDATED AMUSEMENT THEATRES, INC., a Hawaii corporation (“Seller"), and CONSOLIDATED AMUSEMENT THEATRES, INC., a Nevada corporation (“Buyer"), with reference to the following facts: A.Seller is the tenant, among other tenancies, under the leases described on Exhibit A attached hereto (the "Leases"), which Leases relate to those certain premises located in the State of Hawaii as more particularly described in the Leases (the "Leased Premises"). B.Subject to the terms and conditions of this Agreement, Seller desires to sell, transfer, convey and assign to Buyer, and Buyer desires to purchase, accept and assume from Seller, all of the right, title and interest of Seller in the “Property” (as defined in Section 1.1 below). NOW, THEREFORE, in consideration of the foregoing recitals and the mutual covenants, agreements, representations and warranties herein contained, Seller and Buyer hereby agree as follows: 1.Purchase and Sale of Property; Assumption of Liabilities. 1.1Purchase of Property.Upon the terms and subject to the conditions hereinafter set forth, at the “Closing” (as defined in Section 8.1 hereof), Seller shall sell, transfer, convey and assign to Buyer, and Buyer shall purchase from Seller, and assume certain liabilities with respect to, all right, title and interest of Seller in, to and under (a) the Leases and (b) all buildings, improvements and fixtures located on or comprising a part of the Leased Premises (collectively, the “Property”). 1.2Assumed Liabilities.Effective as of the Closing Date, Buyer shall assume any and all liabilities and obligations of Seller under the Leases which accrue on or after the Closing Date (the “Assumed Liabilities”).Except for the Assumed Liabilities and except as otherwise specifically set forth in any of the other “Transaction Documents” (as such term is defined in Article 11), Buyer is not assuming any other liabilities or obligations of Seller. The obligations and covenants of Buyer set forth in this Section 1.2 and elsewhere in this Agreement shall survive the Closing indefinitely. 1.3Assignment by Buyer.Subject to the terms of Section 7.1.1 below, Buyer shall have the right to assign its right to take title at Closing to some or all of the Property to one or more wholly-owned direct or indirect subsidiaries of Buyer (the “Buyer Subs”); provided, however, that no such assignment shall relieve Buyer of its obligations under this Agreement (including, without limitation, Section 1.2 and Article 10 hereof) or any of the other Transaction Documents. Buyer shall provide Seller with 1 written notice of such election, the identities of the Buyer Subs, and which of the Property is to be acquired by the Buyer Subs at least ten (10) days prior to the “Closing Date” (as such term is defined in Section 8.1 below). 1.4Exchange.Seller intends to transfer its obligations to sell the Property to a “qualified intermediary,” as defined in Treasury Regulation Sec. 1.1031(k)-1(g)(4)(iii), for the purpose of effecting an exchange qualifying under Sec. 1031 of the Code.Buyer agrees to such assignments, if made, and further agrees that it will execute promptly acknowledgements of its receipts of notices of such assignments delivered to Buyer by Seller.Buyer and Seller agree that any such assignment shall not affect the representations, warranties and other obligations of the parties under this Agreement or Buyer’s title to the Property, except that the Purchase Price, adjusted as provided herein, shall be paid to the assignee or assignees identified in such notice or notices.Buyer further agrees to cooperate with Seller and to execute such other documents reasonably requested by Seller to effect such exchanges, so long as Buyer incurs no cost, expense or liability (other than its own attorneys’ fees and costs incurred in reviewing, negotiating and executing such documents) as a result of such cooperation.It is understood that, subject to the performance of Buyer’s obligations under this Agreement, Buyer shall have no responsibility for the proposed exchanges, and makes no representations or warranties as to whether any transaction effectuated by Seller, in fact, will accomplish Seller’s tax objectives. 2.Purchase Price. 2.1Purchase Price.The purchase price for the Property shall be Twenty-Nine Million Five Hundred Thousand Dollars ($29,500,000), which shall be subject to adjustment and reimbursement as hereinafter provided (the "Purchase Price").Buyer shall pay the Purchase Price to Seller in full at the Closing by wire transfer of immediately available funds to an account or accounts designated by Seller not less than two (2) “Business Days” (as such term is defined in Article 11) prior to the Closing Date. 2.2Adjustments to Purchase Price.The Purchase Price shall be subject to adjustment at the Closing as follows: 2.2.1Prepaid Expenses, Prorations and Deposits.The Purchase Price shall be increased or decreased as required to effectuate the proration of expenses and receipts (other than those adjusted pursuant to Section 2.2.2), including any prepaid expenses and receipts, if any, under the Leases or other obligations to be borne pursuant to this Agreement by Seller prior to the Closing Date and by Buyer on or after the Closing Date.Without limiting the generality of the foregoing, all expenses arising under the Leases, including, without limitation, rent (other than “Percentage Rent” (as defined in Section 2.2.2 below)), utility charges, insurance charges, common area operating expenses, real, excise and personal property Taxes and assessments levied against the Leased Premises, promotional fund expenses, use Taxes, deposits under the Leases, and similar prepaid and deferred items, in each case to the extent relating to the Leases, shall be prorated between Buyer and Seller in accordance with the principle that Seller shall be 2 responsible for all expenses, costs, and liabilities, and shall be entitled to all receipts, allocable to the period ending prior to the Closing Date, and Buyer shall be responsible for all expenses, costs, liabilities and obligations, and shall be entitled to all receipts, allocable to the period on or after the Closing Date. 2.2.2Percentage Rent.With respect to any percentage rent or any other rent based on the income (gross or otherwise) (“Gross Income”) of the tenant (collectively, “Percentage Rent”) payable under any Lease for the applicable lease years or other periods specified thereunder (each, a “Lease Year”) during which the Closing occurs, the Percentage Rent (taking into account any applicable credits or adjustments) shall be prorated between Buyer and Seller (where Seller is responsible for the period ending immediately prior to the Closing Date and Buyer is responsible for the period on and after the Closing Date) such that each party shall pay when due that percent of the total Percentage Rent payable which equals such party’s respective Gross Income under such Lease divided by the total Gross Income under such Lease for such Lease Year.Seller shall pay to Buyer, or Buyer shall pay to Seller, as the case may be, its pro rata share due in respect of such estimated Percentage Rent within thirty (30) days after receipt by the paying party of the appropriate statements evidencing the amount thereof.Any dispute arising under this Section 2.2.2 shall be resolved in accordance with the procedures set forth in Section 2.2.3.3 and 2.2.3.4. 2.2.3Manner of Determining Adjustments. The Purchase Price, taking into account the adjustments and prorations pursuant to this Section, will be determined finally in accordance with the following procedures: 2.2.3.1Seller shall prepare and deliver to Buyer not later than five (5) Business Days before the Closing Date an itemized preliminary settlement statement (the “Preliminary Settlement Statement”) which shall set forth Seller’s good faith estimate of the adjustments to the Purchase Price in accordance with Section 2.2.1 hereof. 2.2.3.2If Seller and Buyer have not agreed upon a final settlement statement on or before the Closing Date, then Seller and Buyer shall cooperate in good faith to finalize such settlement statement as soon as practicable after the Closing; provided, however, the parties shall use such Seller’s good faith estimated adjustments to the Purchase Price as set forth in the Preliminary Settlement Statement delivered pursuant to Section 2.2.3.1 above for purposes of determining the amount of any estimated adjustment to the Purchase Price paid by Buyer to Seller at Closing.If Seller and Buyer have not agreed upon a final settlement statement on or before the Closing Date, not later than sixty (60) days after the Closing Date, Buyer shall deliver to Seller a statement (the “Buyer Adjustment Statement”) setting forth, in reasonable detail, its determination of the adjustments to the Purchase Price and the calculation thereof and reminding Seller of the thirty (30) day response period set forth in Section 2.2.3.3.If Buyer fails to deliver the Buyer Adjustment Statement to Seller within the sixty (60) day period specified in the preceding sentence, Seller’s determination of the adjustments to 3 the Purchase Price as set forth in the Preliminary Settlement Statement shall be conclusive and binding on the parties as of the last day of the sixty (60) day period. 2.2.3.3If Seller disputes Buyer’s determination of the adjustments to the Purchase Price, it shall deliver to Buyer a statement notifying Buyer of such dispute within thirty (30) days after its receipt of the Buyer Adjustment Statement.If Seller notifies Buyer of its acceptance of the Buyer Adjustment Statement, or if Seller fails to deliver its statement within the thirty (30) day period specified in the preceding sentence, Buyer’s determination of the adjustments to the Purchase Price as set forth in the Buyer Adjustment Statement shall be conclusive and binding on the parties as of the date of notification of such acceptance or the last day of the thirty (30) day period, and the appropriate party shall promptly pay to the other party in immediately available funds the amount of any such adjustment. 2.2.3.4Seller and Buyer shall use good faith efforts to resolve any dispute involving the determination of any adjustments to the Purchase Price, and each party shall afford the other party and its representatives reasonable access to all appropriate books, records and statements relating to the subject matter of theadjustments to the Purchase Price contemplated by this Section 2.2 for such purpose.If the parties are unable to resolve the dispute within sixty (60) days after Buyer delivers the Buyer Adjustment Statement to Seller, Seller and Buyer jointly shall designate an independent accounting firm that has, or a movie theater executive who has, consistent and recent experience in real property matters similar to those involving the Property (the “Designated Arbitrator”) to resolve the dispute.If, for any reason, the parties are unable to agree upon the Designated Arbitrator within seventy-five (75) days after Buyer delivers the Buyer Adjustment Statement to Seller, or the Designated Arbitrator fails or refuses to accept such engagement within fifteen (15) days after the parties’ written request therefor, Seller and Buyer shall jointly designate the Los Angeles office of PriceWaterhouseCoopers(the “Replacement Arbitrator”) to resolve the dispute.If the Replacement Arbitrator fails or refuses to accept such engagement, in either case within fifteen (15) days after the parties’ written request therefor, either Seller or Buyer may thereafter petition the Superior Court of Los Angeles County, California for the appointment of an independent accounting firm to act as the Replacement Arbitrator and resolve the dispute. Absent fraud or manifest error, (a) the Designated Arbitrator’s or Replacement Arbitrator’s, as applicable, resolution of the dispute shall be final and binding on the parties, (b) subject to Section 2.3, the appropriate party shall promptly pay to the other party in immediately available funds the amount of any such adjustment, and (c) a judgment may be entered in any court of competent jurisdiction if such amount is not so paid.Any fees and costs of the Designated Arbitrator or Replacement Arbitrator shall be split equally between the parties. 2.3Payment of Adjustments to and Reimbursements of the Purchase Price.If, pursuant to Section 2.2, it is determined after the Closing Date that Buyer shall be obligated to pay any amounts to Seller, then Buyer shall make such payments in full to Seller within ten (10) days after such amount is finally determined to be due.Conversely, if, pursuant to Section 2.2, it is determined after the Closing Date that Seller 4 shall be obligated to pay any amounts to Buyer, then Seller shall make such payments in full to Buyer within ten (10) days after such amount is finally determined to be due. 2.4Late Interest.If any amount payable pursuant to the provisions of this Article 2 is not paid within ten (10) days after such amount is finally determined to be due, such amount shall thereafter accrue interest until paid in full at an annual rate equal to the lesser of the “prime” interest rate as announced by The Wall Street Journal from time to time during such period plus 2%, or the maximum interest rate permitted by applicable law. 2.5Allocation of Purchase Price.The Purchase Price shall be allocated among the Property as follows: (a) Eleven Million Five Hundred Thousand Dollars ($11,500,000) of the Purchase Price shall be allocated to the Lease for “Mililani” (as such term is defined in Exhibit A-1 attached hereto), and (b) Eighteen Million Dollars ($18,000,000) of the Purchase Price shall be allocated to the Lease for “Ward” (as suchterm is defined in Exhibit A-1 attached hereto).To the extent that the Purchase Price is increased or decreased pursuant to Section 2.2 above, the amounts allocated to the Leases for “Mililani” and “Ward” shall increased or decreased proportionately based on the amount of the total Purchase Price allocated to such portion of the Property.Buyer and Seller shall (a) be bound by the Allocation for all Tax purposes; (b) prepare and file all Tax returns (including IRS Form 8594 and any required exhibits thereto, and any amendments thereto) in a manner consistent with the Allocation; and (c) take no position inconsistent with the Allocation in any Tax return or in any proceeding before any taxing authority.In the event that the Allocation is disputed by any taxing authority, the party receiving notice of such dispute shall promptly notify and consult with the other parties and keep the other parties apprised of material developments concerning resolution of such dispute. 2.6Survival.The parties’ respective obligations under this Article 2 shall survive the Closing. 3.Representations and Warranties of Seller. 3.1Representations and Warranties of Seller.Seller hereby represents and warrants to Buyer as follows: 3.1.1Organization.Seller is a corporation duly organized, validly existing and in good standing under the laws of the State of Hawaii. Seller has all requisite power to own, lease and license its properties and assets and to carry on its business in the manner and in the places where such properties and assets are owned, leased, licensed or operated or such business is conducted. 3.1.2Authority.Subject to the terms of any consent provisions of the Leases, Seller has full right, power and authority to enter into this Agreement and to perform its obligations hereunder. The entry into and performance of this Agreement have been duly authorized by all necessary action on the part of Seller in accordance with 5 its Articles of Incorporation and Bylaws and applicable law.This Agreement constitutes, and each other document, instrument and agreement to be entered into by Seller pursuant to the terms of this Agreement will constitute, a valid agreement binding upon and enforceable against Seller in accordance with its terms (except as limited by bankruptcy or similar laws or the availability of equitable remedies). 3.1.3Consents.The execution, delivery and performance by Seller of this Agreement, and all other agreements, instruments or documents referred to herein or contemplated hereby, do not require the consent, waiver, approval, license or authorization of any Person (other than the landlords under the Leases) or public authority which has not been obtained or provided for in this Agreement and do not and will not contravene or violate (with or without the giving of notice or the passage of time or both), the Articles of Incorporation or Bylaws of Seller, any other contract or agreement to which such entity is a party or by which such entity is bound or any judgment, injunction, order, law, rule or regulation applicable to such entity. Seller is not a party to, or subject to or bound by, any judgment, injunction or decree of any court or governmental authority which may restrict or interfere with the performance of this Agreement, or such other agreements, instruments and documents. 3.1.4The Leases.Exhibit A sets forth a true, complete and accurate list of both of the Leases (including all amendments, extensions, renewals, ground or master lessor consents, and existing non-disturbance and attornment agreements with respect thereto).Subject to the terms of the Leases, Seller has, and on the Closing Date will have, valid leasehold interests in the Leases free and clear of any “Liens” (as defined in Article 11) other than (a) “Permitted Liens” (as defined in Article 11), (b) so-called “non-monetary” Liens, including, without limitation, any ground or underlying leases, easements, parking agreements, reciprocal easement agreements, conditions, covenants and restrictions, restrictive covenants, development or similar agreements, zoning limitations and other restrictions imposed by any “Governmental Authority” (as defined in Article 11), or any other matter which a survey of the Leased Premises or a review of the public records regarding the Leased Property would show, whether created by or in the name of Seller or any other party, or (c) any other Liens, whether “monetary” or “non-monetary” Liens, created by or in the name of any Person other than Seller or any “Affiliate” (as defined in Article 11) of Seller, including, without limitation, by any fee owner or ground lessor under the Leases.True, complete and accurate copies of the Leases, as well as any and all existing guaranties of Seller or its Affiliates with respect thereto, have been delivered or otherwise made available to Buyer through Seller’s data site operated by Merrill Corporation (the “Data Site”), and such Leases set forth the entire agreement and understanding between the parties thereto with respect to the leasing and occupancy of the Leased Premises.Each such Lease is in full force and effect against Seller and is valid and binding against Seller and, to Seller’s Knowledge, the applicable landlord thereunder.Except as set forth on Schedule 3.1.4, neither Seller nor, to Seller’s Knowledge, any landlord under the Leases is in default under the Leases, nor has any event occurred or failed to occur or any action been taken or not taken which, with the giving of notice, the passage of time or both would mature into or otherwise become a default under the Leases by Seller or, to Seller’s Knowledge, 6 the applicable landlord thereunder.No landlord under any Lease is an “Affiliate” (as such term is defined in Article 11) of Seller.Seller has not subleased, licensed or otherwise granted any “Person” (as such term is defined in Article 11) the right to use or occupy the Leased Premises or any portion thereof and the Seller is in exclusive possession of the Leased Premises.To Seller’s Knowledge, there is no pending or threatened condemnation of any part of any Leased Premises by any Governmental Authority. 3.1.5Improvements.Since January 1, 2005, with respect to the Property, Seller has not received any written notice of, and otherwise has no Knowledge of, any violation of any applicable federal, state or local laws (other than any applicable “Environmental Laws” (as defined in Article 11) or the “ADA” (as defined below)), building ordinances, or health and safety ordinances, which has not been cured in all material respects.Since January 1, 2005, with respect to the Property, Seller has not received any written notice from any Governmental Authority, or to the actual knowledge of Ira Levin and Jay Swerdlow (who, for this purpose only, shall be deemed to actually know of all information in their respective business and personal files maintained with respect to the Property), any other Person, of any violation of any applicable Environmental Laws or the Americans with Disabilities Act, 42 U.S.C. 12101 et seq. (the “ADA”).Except as expressly set forth in the immediately preceding sentence, no representation or warranty is made that any Leased Premises or any improvements made by or constructed for Seller or any third party is in compliance with Environmental Laws or the ADA.Except as set forth in Schedule 3.1.5, to Seller’s Knowledge, since January 1, 2005, no improvements on the Leased Premises have suffered any material casualty or other material damage that has not been repaired in all material respects. 3.1.6Compliance with Law.Except as set forth in Schedule 3.1.6, since January 1, 2005, to Seller’s Knowledge, the operation of the business conducted at the Leased Premises has been conducted in accordance with all applicable laws, rules, codes, injunctions, decrees, rulings, regulations, orders and other legal requirements of all Governmental Authorities, the failure to comply with which could have a Material Adverse Effect.Except as set forth in
